Citation Nr: 1646635	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  05-27 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to December 2, 2009.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to July 1968.  

This matter comes before the Board of Veterans' Appeals (Board) from the May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted the Veteran's claim for entitlement to a TDIU, effective December 2, 2009.  

In a July 2014 decision, the Board denied the Veteran's appeal as to entitlement to TDIU and entitlement to a rating higher than 60 percent for the low back disability, for the period prior to December 2, 2009.  In that decision, the Board also denied entitlement to a disability rating higher than 10 percent for the service-connected low back disability prior to December 2, 2009.  The Veteran appealed to the U.S. Court of Appeals for Veteran's Claims (Court).  In June 2015, the Court granted a joint motion for partial remand (JMPR) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the portion of the July 2014 Board decision which denied the claim seeking entitlement to a TDIU for the period prior to December 2, 2009, remanded that matter to the Board for action consistent with the terms of the JMPR, and dismissed the remaining issues.  The JMPR states that the Parties had abandoned any dispute with regard to the 10 and 60 percent ratings.


FINDING OF FACT

Prior to December 2, 2009, the Veteran's service-connected spondylolisthesis at L5-S1 with degenerative disc disease at L4-5 status post surgical fusion with retained hardware rendered him unable to secure and follow a substantially gainful occupation.  





CONCLUSION OF LAW

For the period prior to December 2, 2009, the criteria for entitlement to TDIU on an extraschedular basis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (b) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Those duties were met in this case.

Awards of TDIU are governed, in part, by 38 C.F.R. § 4.16 (2015).  Under subsection (a) of that regulation, total disability ratings for compensation can be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, the disability must be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See also 38 C.F.R. §§ 3.340, 3.341 (2015).  

Furthermore, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16 (b).  Thus, if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16 (a), an extra-schedular rating is for consideration where the veteran is unemployable due to service connected disability.  38 C.F.R. § 4.16 (b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, the Board may not consider the effects of the Veteran's nonservice-connected disabilities on his ability to function.  

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran is currently service-connected for spondylolisthesis at L5-S1 with degenerative disc disease at L4-5 status post surgical fusion with retained hardware which has been evaluated as 60 percent disabling, effective December 2, 2009.  He is not service-connected for any other disability, and the current combined evaluation for the Veteran's service-connected disability is 60 percent.  See 38 C.F.R. § 4.25 (2015).  For the period prior to December 2, 2009, the Veteran's low back disability was evaluated as 10 percent disabling, and the combined evaluation for the low back disability was 10 percent.  Thus, for the period prior to December 2, 2009, the Veteran does not meet the schedular requirements for a total disability rating based on individual unemployability due to service-connected disabilities under 38 C.F.R. § 4.16 (a).

With regard to whether the Veteran is entitled to TDIU pursuant to 38 C.F.R. § 4.16 (b), the Board has no authority to award TDIU under § 4.16(b) in the first instance.  Rather, the rating board must submit to the Director, Compensation and Pension Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  If the Director denies the extraschedular TDIU, the Board has jurisdiction to grant or deny the appeal, or remand for additional development and the Director's decision is the same as the RO's as far as the Board's jurisdiction and standard of review.  Wages v. McDonald, 27 Vet. App. 233, 238 (2015) ("In short, the Director's decision is no different than an RO's decision in terms of its effect on the Board's statutory jurisdiction and the Board's standard of review").  

In determining employability for VA purposes, consideration is given to the level of education, special training, and work experience, but not to age or nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16(a), 4.19; see also Faust v. West, 13 Vet. App. 342 (2000).  The question is whether the Veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  The Veteran does not have to be 100 percent unemployable in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  When there is an approximate balance of positive and negative evidence as to any issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107.  

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  As further provided by 38 C.F.R. § 4.16(a), "marginal employment shall not be considered substantially gainful employment."  

A summary of the history of this disability and the Veteran's relevant interaction with VA with regard to this disability in order.  VA first received an application for pension or compensation from the Veteran in February 1987.  He indicated that he was claiming benefits for spondylolisthesis which began in December 1985.  The RO granted nonservice-connected (NSC) pension in a December 1987 rating decision, determining that his spondylolisthesis L5-S1 with degenerative disc disease L4/5 was 60 percent disabling and permanent and total.  In August 1992, the RO proposed to terminate his pension payments due to changes in income or net worth; this was based on income he earned working as a casino poker dealer from November 30, 1988 to August 3, 1989.  In March 2003, VA received a claim from the Veteran asking that VA reinstate his pension as he was no longer working.  In a March 2003 rating decision, the RO granted the NSC pension, finding that he had the back disability rated at 60 percent and left and right knee disabilities rated at 20 percent each, and that he was permanently and totally disabled.  

On May 18, 2004, VA received his claim of entitlement to service connection for his low back disability.  In a December 2004 rating decision, the RO granted service connection and assigned a 10 percent rating, effective May 18, 2004.  In January 2005, VA received the Veteran's VA Form 8940, which is a formal application for TDIU.  He reported that he could not work due to his back condition.  He indicated that he had worked as a casino poker dealer from 1984 to 1988 and from 1998 to the end of 2001, with a gross income of no more than 350 dollars per month.  He also filed a notice of disagreement with the percentage assigned for his back disability.  

The record shows that the Social Security Administration found the Veteran to be disabled pursuant to Title II and Title XVI as of 1985.  The only diagnosis listed is status post two laminectomies sever back pains.  The RO denied TDIU in a June 2005 rating decision.  

In a December 2007, the Board denied the appeal as to entitlement to a higher initial disability rating for service-connected low back disability.  The Veteran filed a timely appeal to the Court.  By Order dated in May 2009, the Court remanded the initial rating issue consistent with the May 2009 Joint Motion for Remand (Joint Motion); the Joint Motion instructed the Board to further address whether the Veteran was entitled to a TDIU rating.  In September 2009 and November 2010, the Board remanded the complete rating matter (including TDIU) to the RO for action to ensure compliance with the Court Order, including additional development and referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b).  

During the processing of the Board's September 2009 remand, the agency of original jurisdiction (AOJ) issued a May 2010 rating decision awarding a 60 percent rating for the low back disability on appeal and awarded a TDIU rating; both awards were effective from December 2, 2009.  The Veteran disagreed with this decision, and specifically sought a higher rating for the low back disability throughout the period on appeal, as well as a TDIU rating for the period on appeal prior to December 2, 2009.  The Board observes that the Veteran perfected a new appeal concerning the low back and TDIU issues on a schedular basis; these have been adjudicated by the AOJ by way of the May 2012 statement of the case (SOC), and receipt of a VA Form 9 to perfect the appeal to the Board.  Following the May 2012 VA Form 9, the November 2012 supplemental statement of the case (SSOC) addressed whether the Veteran was entitled to a TDIU on an extraschedular basis.  

To the extent that the May 2012 SOC characterized the issue as involving a claim for an earlier effective date for TDIU, the Board finds that the effective date issue is substantially encompassed within the broader issue of entitlement to a TDIU from the time in which the effective date question arose.  The TDIU issues originally arises from the May 18, 2004 claim that led to the award of service connection for the low back disability; there has been no contention suggesting that any earlier pending unresolved claim gave rise to this matter.  Thus, the period on appeal begins no earlier than the May 18, 2004 effective date for the grant of service connection for the low back disability.  

To the extent that any further questions regarding the Veteran's claim for an earlier effective date for entitlement to a TDIU may arguably be formally part of this appeal (with reference to the characterization of the issues in the May 2012 SOC that have been perfected to the Board), the Board notes that no effective date is for consideration prior to the May 18, 2004 start of the period addressed in detail in this decision.  Service connection for the Veteran's low back disability, his only service-connected disability, is not in effect prior to May 18, 2004; there has been no appeal of the December 2004 rating decision that assigned this effective date.  There also has been no contention of clear and unmistakable error in a prior final decision, and there can be no consideration of effective dates for service-connected compensation earlier than the earliest effective date for the award of service connection itself in this case.  

TDIU was raised during the appeal period of the initial decision that granted service connection.  It is thus part and parcel to that claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, it is an initial rating deriving from a claim of entitlement to service connection and the case does not involve a claim for an increase.  See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).  

For claims for service connection received more than one year after release from active service, the effective date of an award of compensation shall be fixed in according with the facts found, but shall not be earlier than the date of the claim.  See 38 U.S.C.A. § 5110(a), (b)(1) (West 2014); 38 C.F.R. § 3.400(b)(2) (2015).   

In his January 2005 VA Form 21-8940, the Veteran indicated that his low back disability prevented him from securing or following any substantially gainful employment and he last worked on a full-time basis in 1985; the year he became too disabled to work.  With regard to his employment history, the Veteran noted that he worked as a card dealer at a casino on a full-time basis from 1984 to 1985, and he worked as a part-time card dealer at various casinos and venues from 1998 to 2001.  In addition, the Veteran noted that his most recent employment as a dealer was from January 2001 to December 2001, and he only worked 5-6 hours a week at this particular venue.  He indicated that he his education consisted of 4 years of high school and that he had no other training.

A historical overview of the Veteran's claims file reflects that he was granted entitlement to disability benefits through the Social Security Administration (SSA) commencing on December 15, 1985.  In the February 1987 decision, the SSA determined that, as of the date of the application for supplemental security income filed on March 21, 1986, the Veteran was considered "disabled" as defined in section 1614(a)(3)(A) of the Social Security Act.  In reaching this determination, the SSA reviewed the Veteran's educational and employment history, and noted that he had completed twelve years of formal education, and had not engaged in substantially gainful activity since December 15, 1985.  It was noted that the Veteran had undergone two major surgical procedures which had failed to correct his back impairments, and while he was currently wearing a back brace, he had not achieved significant relief from his pain.  It was noted that despite constant and continuous treatment, surgery and physical therapy, the Veteran still suffered intractable pain.  

In the SSA decision, the Administrative Law Judge (ALJ) determined that the Veteran had the residual functional capacity to perform the physical exertion and nonexertional requirements of work except when it came to remaining seated, extended standing or walking, and lifting or carrying items.  The ALJ also determined that the Veteran was deemed unable to perform his past relevant work as a poker dealer in the casino, and his residual functional capacity for full range of sedentary work was reduced by intractable pain and the inability to sit for six hours.  In addition, the ALJ found that the Veteran did not have any acquired work skills which were transferable to the skills or semi-skilled work function of other sedentary level work.  According to the ALJ, in light of the Veteran's additional nonexertional limitations within the framework of the Administrations rules, he cannot be expected to make a vocational adjustment to work which exists in significant numbers in the national economy.  

In a February 1987 letter, one of the Veteran's private treating physicians, V.M., M.D., wrote that the Veteran had been under his care since December 1985 when he was seen for low back and left lower extremity pain.  Diagnostic studies at the time showed that the Veteran had a ruptured disc.  Dr. M. wrote that the Veteran "subsequently has had a recurrent ruptured disc and still suffer[ed] from persistent low back pain which [was] felt to be due to a spondylolisthesis."  According to Dr. M., "[b]y virtue of his pain complaints [the Veteran] remains totally disabled at the present time."  

A March 1987 letter issued by the Veteran's physician, G.S., M.D., reflects that the Veteran had a long history of back problems.  In the letter, Dr. S. noted that the Veteran was shown to have spondylolisthesis in the fall of 1985, and underwent a lumbar laminectomy at L5, S1 with good success.  However, he was well for only five weeks when the problem recurred, and he was re-evaluated and underwent a second surgical intervention in March 1986.  He did not improve much after this intervention, and underwent five to six months of physical therapy without much improvement.  Dr. S. noted that the Veteran had not been able to return to work as a poker dealer because he experienced back pain that was moderate to severe in nature whenever he sat for long periods of time.  Upon conducting a physical evaluation of the Veteran, Dr. S. noted that the Veteran walked carefully and cautiously, and not in a normal fashion.  According to Dr. S., the Veteran exhibited restricted forward flexion and lateral flexion.  In a September 1987 letter, Dr. S. wrote that the Veteran was currently under his care for lumbar disc disease, and had undergone two major spinal surgeries in March and July 1987.  According to Dr. S., the Veteran was currently "totally disabled."  

In an October 1987 letter, the Veteran's orthopedic physician, D.G., M.D. noted that the Veteran normally worked as a poker dealer, and had not worked in twenty-two months.  The Veteran reported that he had been bending over and cleaning off a plate in 1985, when he experienced a sudden onset of back pain and bilateral leg pain.  He subsequently underwent two discectomies and a posterior lumbar innerbody fusion which helped him to a certain degree.  Since this time, he had undergone two more procedures.  The Veteran reported a great deal of pain in his back with radiating pain in the thighs.  Physical examination of the back revealed diffuse numbness in his lower extremities and a complete flat back, with no range of motion in the back.  Muscle strength was difficult to test and straight leg raising is negative at 90 degrees.  X-rays of the back showed complete L-5 laminectomy with posterior lumbar innerbody fusion at L5/S1.  Based on his evaluation of the Veteran, Dr. G. determined that the Veteran represented a failed back syndrome.  It was further noted that he had undergone five surgeries, and was currently looking forward to another posterior lumbar innerbody fusion at L4-5.  

In the December 1987 rating decision, the RO determined that based on the length of the Veteran's unemployment as well as the multiple back surgeries he had undergone with at least one more to go, reasonable doubt was resolved in his favor, and he was entitled to a permanent and total rating for non-service-connected pension purposes.  

The February 1990, August 1991 and February 1992 Improved Pension Eligibility Verification Reports reflect that the Veteran's only source of income was his SSA disability benefits.  A July 1992 letter issued from MGM Grand Hotel indicates that the Veteran was employed at the Marina Hotel and Casino from November 1988 until August 1989.  His position was eliminated when the poker venue was closed and his final check, paid through August 6, 1989, was in the gross amount of 324 dollars.  

In March 2003, the Veteran requested reinstatement of his non-service-connected pension benefits.  He reported that he had been receiving SSA disability benefits since 1985.  In the March 2003 Income-Net worth and Employment statement, the Veteran indicated that he became totally disabled in December 2001, and that he last worked as a part-time card dealer at the Las Vegas Club.  In the March 2003 rating decision, the RO granted the Veteran's claim for nonservice-connected permanent and total evaluation, effective March 17, 2003.  

The Veteran filed a claim seeking service connection for a low back disability in May 2004.  He was afforded a VA examination in connection to this claim in November 2004, at which time he reported to experience chronic back pain at the L4-L5 region since his military service.  According to the Veteran, he experiences pain twenty-four hours a day 7 days a week, and the pain is so severe at times that it awakens him at night.  The Veteran described the pain as throbbing pain alternating with sharp pain, and commented that he takes Percocet with Tylenol fives time a day to help alleviate his symptoms.  According to the Veteran, although the medication occasionally helped alleviate the pain, it only worked fifty percent of the time.  During the interview portion of the evaluation, the Veteran stated that he had undergone a total of 8 surgeries on his lower back.  He noted that he had undergone two surgeries for a fusion at the L4 to L5 region with left hip bone grafting in 1997.  He also stated that he had undergone a laminectomy and discectomy in 1985, 1986 and 1987.  

According to the Veteran, his activities of daily living had been affected as a result of his service-connected low back disability.  He explained that he could barely bend down to shave or take care of his toileting needs, and he was not able to stand for a prolonged period of time due to the pain.  It was noted that the Veteran was mobile and able to drive.  With respect to the Veteran's occupation, the examiner noted that the Veteran had been receiving disability benefits from the SSA since 1985.  On physical examination, the Veteran was shown to have flexion to 72 degrees, extension to 24 degrees, right and left lateral flexion to 24 degrees, and right and left lateral rotation to 22 degrees.  The examiner did not observe any pain in the spine during the range of motion exercises.  However, the examiner estimated that following any repetitive motion consisting of bending, getting up and cleaning the house as well as prolonged standing, the Veteran would experience an additional five to ten percent limitation of motion that was characterized by pain, fatigue and weakness.  

In the December 2004 rating decision, the RO granted the Veteran's claim for service connection for spondylolisthesis at L5-S1, and granted this disability as 10 percent disabling, effective May 18, 2004.  

In a statement date-stamped as received in February 2005, the Veteran stated that he did not work in 1986 to 1987 due to the multiple back surgeries he underwent.  The Veteran further stated that he underwent a total of 8 surgeries on his lower back, and he had not been able to work on a steady basis since this time.  According to the Veteran, he tried to find steady work following each surgery, but was unsuccessful in doing so, and although he worked on a part-time basis, his condition continued to deteriorate until he could no longer do that anymore.  

A September 2005 VA ambulatory care progress note reflects that the Veteran presented with complaints of ongoing back pain, and a request for renewal of his pain medication.  It was noted that during his last visit, he reported that the medication had not been helping to control his pain adequately.  The VA treatment physician recommended that the Veteran be seen at the Pain Clinic due to the fact that his present medication, oxycodone, had reached a fairly high dosage, and the next class of pain medication would be in the morphine category that pain medication had to titrate it.  A March 2006 VA outpatient report reflects that the Veteran was referred to another VA physician for consideration for injections and evaluations for the pain he continued to experience  It was noted that while the Veteran's neurosurgeon did not see a need for surgery at this point, he did recommend advanced pain medical management.  Subsequent VA treatment records reflect that the Veteran was seen for treatment for his ongoing back and bilateral knee pain, as well as radiculopathy in the lower extremities.  

In a July 2009 statement, the Veteran described how his service-connected low back disability had affected his day-to-day life.  According to the Veteran, his life had been far from normal since he started experiencing back problems.  The Veteran stated that activities such as sitting, walking, or even driving were completed in very short periods of time, and he had no form of social life, as dates, dinners, concerts, sporting events, and most types of entertainment were not a part of his life.  According to the Veteran, lying down to read, watch television, and listen to music were the main activities he could participate in.  The Veteran also stated that basic activities of daily living, such as taking a shower, shaving, getting dressed, putting on socks were very difficult.  He also stated that cooking, cleaning, and shopping were activities that he could not participate in due to the severity of his pain.  

The Veteran was afforded a VA examination in connection to his low back disability in December 2009, at which time he was shown to have flexion to 45 degrees, extension to 15 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 20 degrees.  The examiner observed objective evidence of pain following repetitive motion but noted that he was unable to test whether the Veteran exhibited additional limitation of motion following repetitive use.  The examiner noted that the Veteran was currently not employed and had stopped working in 2001 due to the severity of his low back condition.  

Due to the fact that the VA examiner did not address the impact of the service-connected low back disability on the Veteran's ability to work, the AOJ referred the Veteran's claims file to the same VA examiner for an additional clarifying medical opinion.  The examiner was asked to address the impact of the service-connected low back disability on the Veteran's ability to work.  The examiner was also asked to distinguish between the impairment related to the Veteran's service-connected low back disability versus the impairment related to his nonservice-connected disabilities.  In the April 2010 addendum, the same VA examiner reviewed the claims file again, and determined that the Veteran could not work any active or sedentary type of job.  With respect to the level of impairment related to the Veteran's service-connected low back disability, as opposed to the impairment related to his nonservice-connected disabilities, the examiner wrote that "[i]mpairment related to the Veteran's service connected low back disability is 100 [percent] service connected and does not have out of the service low back component or impairments."  

Although the addendum did not specifically distinguish the low back disability from any other disability that the Veteran had, the Board finds that such discrepancy is particularly important in this case.  The addendum did state that the Veteran could not work on active or sedentary jobs.  Significantly, neither the December 2009 examination report nor the addendum mentioned disabilities other than the Veteran's back.  It would be pure speculation to even consider whether the examiner thought that some other disability prevented the Veteran from working because he did not acknowledge any other disability.  It is clear to the Board that the examiner's opinion was that the Veteran could not work and the sole reason he could not work was his back disability.  

In the May 2010 rating decision, the RO increased the disability rating for the Veteran's service-connected low back disability to 60 percent, effective December 2, 2009.  The RO also granted the Veteran's claim for a TDIU, effective December 2, 2009.  

In June 2011, the TDIU issue claim was referred to the Director, Compensation and Pension (Director) for extraschedular consideration.  The Director denied the claim.  

In the Veteran's August 2012 Social Security Earnings and Wage Statement, it was shown that the Veteran had earned only $3,026.00 in taxable income in 2001.  Other than earning 27 dollars in taxable income in 2003, the Veteran had earned no income from 2002 through the present.  

The Veteran also submitted an evaluation report issued by a certified Rehabilitation counselor and licensed psychologist, E.T., Ph.D., dated in May 2016.  She also noted that through most of the years, the Veteran's earnings were less than $5000, and there were no substantial earnings shown beyond 2001.  After reviewing the claims file and interviewing the Veteran regarding his medical and occupational history, Dr. T. concluded that the Veteran had been unable to sustain substantial, gainful work activity at any skill or exertional level between May 2004 and 2009.  She further found that he had been unemployable since he last worked on a full-time basis in 1985.  In reaching this opinion, Dr. T. noted that between 1985 to 1997, the Veteran had undergone eight back surgeries, and had been awarded a permanent and total rating for non-service connected pension purposes for his low back disability due to the length of his unemployment and the multiple back surgeries he had undergone.  She noted that the Veteran attempted to return to work on numerous occasions, but was unable to perform more than limited part-time work.  Dr. T. also noted that during the time period in question (May 2004 to December 2009), the Veteran had been prescribed 5 mg of Percocet four times a day, and he often avoided driving, and opted to stay at home, remaining in either a sitting or lying down position.  She (Dr. T.) acknowledged the severity of the Veteran's pain, noting that in addition to his prescribed Percocet, he was treated by a physician at the Center for Pain Management, where he went once a month for many years.  Along with her report, Dr. T. included information regarding the side effects of various medications he had been prescribed, taking into consideration the Veteran's contentions that his medication caused him to feel drowsy and experience difficulty concentrating.  

According to Dr. T., the Veteran had not earned substantially gainful earnings since 1986 and he never worked beyond 2001.  In reviewing the VA treatment records, Dr. T. noted that these records, and particularly the treatment records dated from 2004 to 2009, substantiated the Veteran's assertions that he was suffering from severe pain related to his back which rendered him unable to work.  

Having comprehensively considered the evidentiary record, and mindful of the legal criterion to establish a TDIU, the Board finds that the evidence sufficiently shows that the Veteran's service-connected low back disability prevented him from securing or following substantially gainful employment for the period prior to December 2, 2009.  

The evidence otherwise unequivocally reflects that the Veteran stopped working on a regular basis in December 2001.  The record reflects that the Veteran did not remain with any particular employer for longer than a few years at a time, which supports his assertion that he attempted to obtain and maintain employment with every given opportunity despite the multiple surgeries he underwent, and the physical restrictions resulting from his disability and these procedures.  As noted above, the Veteran's educational history reflects that he received a high school education, and his occupational history reflects that his vocational training corresponds to that of an unskilled worker, while his post-service work experience is primarily limited to that of a poker dealer at a number of casinos.  The February 1987 SSA decision reflects that prior to working as a poker dealer, his work experience consisted of loading steel wires onto trucks; an activity which required that he lift up to 100 pounds.  In the SSA decision, the ALJ determined that the Veteran was unable to perform his past relevant work as a poker dealer at a casino due to persistent symptoms of his service-connected low back disability.  The ALJ also found that the Veteran's residual functional capacity for the full range of sedentary work was "reduced by intractable pain and the inability to sit for six hours" and the Veteran did not have any acquired work skills that were transferable to the skilled or semi-skilled work functions of other sedentary work.  The SSA decision is persuasive evidence that the Veteran has been unable to secure and follow a substantially gainful occupation due to his low back disability.

Further, the medical evidence reflects that the Veteran's service-connected low back disability had impacted his ability to stand, sit, bend, and walk for many years.  The Board finds particularly persuasive the November 2004 VA examination, which documented the Veteran's limited range of motion in the lumbar spine, especially following repetitive movement, as well the Veteran's reports that all of his activities of daily living had been affected by his low back disability.  The Board found the Veteran's statement (and examiner's observation) that he was unable to bend down to shave or perform toileting needs, and that he is unable to stand for a prolonged period of time particularly compelling.  The Board also took into consideration the VA treatment records which reflect that the Veteran was seen on a regular basis for care and treatment of his low back symptoms, and specifically, for increasing the dosage and strength of his prescribed medication to help alleviate his worsening symptoms.  The December 2009 VA examination also reflected the Veteran's increasingly limited movement during the range of motion exercises, as well as objective evidence of pain following active range of motion.  The VA examination report further reflected that the Veteran was so disabled, he could not perform the repetitive motion portion of the exercises.  The Board also found compelling the May 2016 opinion issued by Dr. T. wherein she observed that the Veteran had worked for more than twenty-four different casinos from the time he started working as a poker dealer at a casino until he stopped working altogether, and that the reason he worked at so many different places was that due to his back pain, he often quit his job in fear that he would be fired.  Dr. T. also noted that the Veteran's work as a poker dealer was considered "sedentary [and] semi-skilled" and, similarly to the SSA findings, she found that he did not possess any skills which he could transfer to other sedentary-type jobs.  She also noted that on a scale from one to ten (with one being the least level of pain and ten being the highest) the Veteran's pain level without medication is between a nine and ten, and with medication, it is reduced to an eight.  

As a lay person, the Veteran is competent to testify to observable symptoms such as pain and discomfort in his lower back.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007).  The Board finds the Veteran's statements regarding his medical history - that he has experienced ongoing pain and discomfort in his back since 1985, and his low back symptoms have affected his activities of daily living as well as his ability to perform his occupational duties - to be credible.  The evidence reflects that the Veteran's occupational history is limited to working as a card dealer and loading steel wires onto a truck.  The evidence does not reflect that the Veteran has had experience in any other fields or specialties, nor does it show that he has ever held any other type of job throughout his working career.

The evidence reflects that the Veteran has undergone numerous surgical procedures on his lower back since injuring it in 1985.  The record also shows that the Veteran's low back disability significantly impaired his ability to perform his occupational duties as a card dealer at various casinos beginning in 1985, as evidenced by the fact that he only worked on a part-time basis following his surgical procedures, and he worked at so many different venues throughout his career.  

The Board has sufficient medical evidence to decide this case.  That medical evidence sufficiently shows his impairment prior to December 2009.  It is the Board's determination as to whether the criteria have been met for extraschedular TDIU.  See Geib v. Shinseki, 733 F.3d 1350 (2013).  The above discussion reflects that the evidence is at least in equipoise as to whether the Veteran's service-connected low back disability precluded him from securing and following a substantially gainful occupation for the period prior to December 2, 2009.  Resolving reasonable doubt in favor of the Veteran, the Board thus finds that in light of the physical limitations associated with the Veteran's low back disability, for the period prior to December 2, 2009, he was precluded from obtaining and maintaining any form of gainful employment of the type for which he was qualified based on his prior employment and the education consistent with such employment.  
As such, entitlement to an extraschedular TDIU, for the period prior to December 2, 2009, and specifically effective May 18, 2004, is granted.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.16 (b).  An effective date prior to May 18, 2004, for the grant of entitlement to TDIU on an extraschedular basis, is not warranted.  As noted above, the Veteran first filed his claim seeking service connection for the low back disability on May 18, 2004, and there is no claim of record dated prior to May 18, 2004.  In addition, the Veteran is not in receipt of service-connected benefits prior to May 18, 2004.  As such, an effective date prior to May 18, 2004, for TDIU is denied.  


ORDER

A TDIU on an extraschedular basis, effective May 18, 2004, and no earlier, is granted, subject to the regulations governing the payment of monetary awards.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


